Title: From Alexander Hamilton to Oliver Wolcott, Junior, 29 September 1794
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


Treasury Department29th September 1794
Sir
Being about to leave the seat of Government for a few Weeks to accompany the Army on its march against the Western Insurgents of Pennsylvania, I commit to you during my absence the management of those matters which are reserved to my superintendance under the constitution and regulations of the Department, especially the receipts and expenditures of money, and I rely upon your deligence and zeal, that nothing will suffer during my absence.
With regard to remissions & mitigations of penalties and forfeitures it will be best to avoid acting in any case in which particular inconvenience will not arise from delay, as there is not time to explain the priniciples which have governed in the past, and the course of policy may without such explanation be innovated upon, so as to occasion something like inconsistency. But in urgent cases you will act, consulting the most recent precedents in similar cases.
To preserve the usual forms I have signed and left in my Office a large number of Blank Warrants, of the different kinds which issue.
Inclosed is a letter to the President and Directors of the Bank of New York. If they agree to the loan you will conclude it. You will find in the Office a Power from the President for the purpose.
It will be regular in any contract which may be made to pursue the terms of the power as to parties.
With great consideration & esteem   I am Sir   Your obedient Servant
A HamiltonSecy of the Treasy
Oliver Wolcott Esqr.Comptroller of the Treasury
